Title: From Thomas Jefferson to Henry Remsen, 14 January 1800
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Philadelphia Jan. 14. 1800.

I am not certain whether I ever acknoleged the reciept of your favor of Oct. 21. which came to hand in due time. the rapid fall of the price of tobacco in all the markets has kept the holders of that commodity constantly doubtful what to do. the part of mine which I detained, I afterwards brought here, & after refusing several better offers have at length taken 7. Doll. a hundred. probably the same thing has taken place with you. I write therefore to ask the favor of your information of the state of the […] you were so kind as to recieve for me; in order that [if it] be still undisposed of I may decide what had best be done with it.
I am happy to hear from Colo. Burr that you are well, & that you have taken a stand in the new company. I hope the position will answer all your wishes being with very sincere esteem Dear Sir
Your friend & servt

Th: Jefferson

